Exhibit 2.1 ASSET PURCHASE AGREEMENT by and among TECHNORATI, INC., SYNACOR, INC. and SHAREHOLDER REPRESENTATIVE SERVICES LLC Dated as of February 19, 2016 TABLE OF CONTENTS Page 1. PURCHASE AND SALE OF THE BUSINESS 1 Purchase and Sale of Assets 1 Excluded Assets 2 Purchase Price. 3 Assumed Liabilities 4 Excluded Liabilities 4 Non-Assignable Assets. 5 Further Assurances; Further Conveyances and Assumptions 5 Bulk Sales Law 6 Withholding Rights 6 Reconciliation of Receivables and Assumed Revenue Share Payables 6 2. REPRESENTATIONS AND WARRANTIES OF SELLER 7 Organization and Qualification; No Subsidiaries. 7 Authorization 7 Binding Effect 7 Non-Contravention; Consents. 8 Title; Sufficiency. 8 Governmental Permits 8 Real Property; Leases 9 Compliance With Laws; Litigation. 9 Business Employees. 10 Contracts. 12 Intellectual Property. 13 Taxes. 15 Affiliated Transactions 16 Financial Statements 16 No Material Adverse Effect 16 Accounts Receivable 16 Brokers 17 No Other Representations or Warranties 17 3. REPRESENTATIONS AND WARRANTIES OF BUYER 17 Organization and Qualification 17 Authorization 17 Binding Effect 17 Consents and Filings 17 No Violations 18 Litigation 18 No Other Representations or Warranties 18 -i- Page 4. CERTAIN COVENANTS 18 Access and Investigation Prior to Closing 18 Operation of the Business Prior to Closing. 19 Exclusivity 19 Access and Information 19 Tax Reporting; Allocation of Consideration; Recording and Filing Fees. 20 Business Employees. 21 Commercially Reasonable Efforts 22 Business Relationships; Payments 23 Non-Competition. 23 Change of Name 24 Payments Under Amended Management Retention Plan 24 5. CONFIDENTIAL NATURE OF INFORMATION 24 Confidentiality Agreement 24 Buyer’s Confidential Information. 25 Public Statements; Confidential Nature of this Agreement and Collateral Agreements. 25 6. CLOSING AND CONDITIONS TO CLOSING 26 Closing 26 Conditions to Obligations of Buyer 26 Conditions to Obligations of Seller 27 Deliveries by Seller 28 Deliveries by Buyer 29 Closing Date 29 Contemporaneous Effectiveness 30 7. POST-CLOSING INDEMNIFICATION 30 Survival 30 Indemnification. 31 Limitations on Indemnification. 32 Indemnification Claims. 33 Third Party Claims 34 Setoff Against, and Release of, Holdback Cash Consideration. 35 8. TERMINATION 36 Termination Events 36 Effect of Termination 36 9. MISCELLANEOUS PROVISIONS 37 Notices 37 Expenses 38 Entire Agreement 38 -ii- Page Assignment; Binding Effect; Severability 38 Dispute Resolution; Venue; and Governing Law 39 Specific Enforcement 39 Waiver of Jury Trial 39 Execution in Counterparts 39 No Third-Party Beneficiaries 40 Other Definitional and Interpretive Matters 40 Waiver of Agreement 41 Amendment of Agreement 41 Seller Representative 41 ANNEX A Definitions SCHEDULES Schedules 1.1(a) Purchased Intellectual Property 1.1(a)(i) Trademarks 1.1(a)(ii) Domain Names 1.1(a)(iii) Copyrights 1.1(a)(iv) Patents Schedule 1.1(d) Purchased Contracts Schedule 1.1(e) Purchased Equipment Schedule 1.2(d) Excluded Equipment Schedule 1.2(e) Excluded Intellectual Property Schedule Buyer Consents Schedule 6.4(e) Seller Consents Seller Disclosure Schedule EXHIBITS Exhibit A Assignment and Bill of Sale Exhibit B Assumption Agreement Exhibit C Domain Name Assignment Exhibit D Patent Assignment Agreement Exhibit E Trademark Assignment Agreement -iii- ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of this 19th day of February, 2016 by and among TECHNORATI, INC., a Delaware corporation (“Seller”),SYNACOR, INC., a Delaware corporation (“Buyer”), and Shareholder Representative Services LLC, a Colorado limited liability company, solely in its capacity as the representative of the Seller and the Seller’s securityholders (the “Seller Representative”).Seller, Seller Representative and Buyer may sometimes herein be referred to collectively as the “Parties” and individually as a “Party.”All capitalized terms that are used but not otherwise defined in this Agreement will have the respective meanings ascribed to them in Annex A.
